Title: Remission for Henrietta Gray, [5 December 1816]
From: Madison, James
To: 


        
          [5 December 1816]
        
        Whereas it has been represented to me that a Certain Henrietta Gray, was at a Circuit Court, lately held for the County of Alexandria, in the District of Columbia, duly convicted of Larceny, and having been recommended to me as a fit object of Mercy. Now therefore, I James Madison, President of the United States of America, for divers good causes and considerations, me thereunto moving, do by these Presents pardon and remit all penalties, and costs incur’d in the said prosecution, and to stay any further proceeding, or sentence of the said Court.
        In testimony whereof, I have caused these letters to be made Patent, and the seal of the United States, to be hereunto affixed. Given under my hand at the City of Washington, this fifth day of December 1816, and of the Independence of the United States the forty first.
        
          signed James MadisonBy these presentJas Monroe Secretary of State
        
      